Title: To Thomas Jefferson from Chandler Price, 14 December 1804
From: Price, Chandler
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philade. Decemr 14. 1804
                  
                  Agreeable to your request I have this day shipped the Butt of Wine on board the Schooner Caroline, Capt. Dickey, to Address of Messrs. Gibson & Jefferson Merchants Richmond to whom I mention it is your desire They will forward it to Monticello, but doubt not your orders will be with Them in time
                  I have also Shipped on board the Sloop Sally Captn Hand—bound to George Town, the smaller Cask & united it in the Bill loading with one for James Madison Esquire to be delivered to order, and have requested the favor of Mr Madison to communicate the same to you
                  I have had them put into Cases & having received & shipped them in good order, trust they will be delivered equally so
                  Mr. Ysnardi’s Bill on you for the Butt has not come under my notice. if it should I will give you timely notice thereof as I shall also do of the Expences & Duties as soon as the same shall be ascertained. 
                  I have the Honor to be very respectfully Sir Your Most Obedt & Most Hhble Serv
                  
                     Chand: Price 
                     
                  
               